              Case 1:20-cv-05640-VSB Document 7 Filed 12/14/20 Page 1 of 1


                                                                       360 Lexington Avenue
                                                                       New York, New York 10017
                                                                       Direct Dial: 212.412.9522
                                                                       Tel: 212.922.9250, Ext. 267
                                                                       Fax: 212.922.9335
                                                                       ckesch@ganfershore.com



                                                     December 10, 2020
VIA ECF                                                                                12/14/2020
Hon. Vernon S. Broderick
                                                             The parties are directed to appear for a telephonic conference on
United States District Court
                                                             January 8, 2021 at 2:30 p.m. The parties shall enter the
Southern District of New York
                                                             conference by dialing 1-888-363-4749 and entering access code
40 Foley Square, Room 415
                                                             2682448. The parties shall submit a joint letter detailing their
New York, NY 10007
                                                             settlement discussions by December 30, 2020.

       Re:     Luna and Rios v. Fratelli Italiani, LLC and Kavita Jagnarine,
               No. 19-cv-10849 (S.D.N.Y.) (VSB)

Dear Judge Broderick:

        This firm represents the defendants in the above-referenced action. On behalf of all parties, we
write to update the Court about the status of the parties’ settlement and to request another telephonic
conference with the Court.

        During a telephonic conference with this Court on November 13, 2020, counsel for the parties
explained how they were unable to finalize the settlement due to the continued closure of defendants’
business operations as a result of the ongoing COVID-19 pandemic. The Court directed the parties to
meet and confer concerning how this action should proceed while defendants’ business remains closed
and to provide a joint letter by December 10, 2020, and suggested holding another telephonic conference
with the parties thereafter.

       The parties have met-and-conferred in good faith but have not been able to consummate the
settlement or reach agreement as to how to proceed. Accordingly, the parties respectfully request an
opportunity to discuss this matter further with the Court during another telephonic conference with Your
Honor.

       We appreciate the Court’s consideration.

                                                     Respectfully,
                                                     /s/ Craig S. Kesch
                                                     Craig S. Kesch

cc:    Counsel of Record (via ECF)
